Citation Nr: 1109449	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for the Veteran's service-connected posttraumatic stress disorder, rated as 50 percent disabling prior to August 29, 2008 and as 70 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran's May 2009 Substantive Appeal reflects that, at that time, the Veteran wished to present testimony to the Board via a videoconference hearing.  A November 2010 letter to the Veteran informed him that he was scheduled for a Travel Board hearing to be held in January 2011.  In December 2010, the Veteran stated that he wished to have that hearing cancelled.  In January 2011, the Veteran informed the RO that he no longer desired to attend any hearing and asked that his claim be forwarded to the Board.  Accordingly, the request for a Board hearing is considered withdrawn 


FINDINGS OF FACT

1.  Prior to August 29, 2008, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.  

2.  Since August 29, 2008, the Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to August 29 2008, the criteria for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.41, 4.125, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Since August 29, 2008, the criteria for an initial rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.41, 4.125, 4.130, DC 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A review of the history of the Veteran's claim is instructive.  The Veteran sought service connection for PTSD in a May 2007 claim.  He underwent a VA PTSD examination in April 2008.  In an April 2008 rating decision, the RO granted the Veteran's claim for PTSD, assigning a 30 percent rating.  The Veteran filed a timely Notice of Disagreement.  A May 2009 rating decision increased his rating to 50 percent; the RO issued a Statement of the Case concurrently with this rating decision.  The Veteran then filed a timely Substantive Appeal; he also filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO issued a Supplemental Statement of the Case in July 2009; a subsequent September 2009 rating decision both granted the Veteran's claim for a TDIU and staged the Veteran's rating for PTSD, granting a 70 percent rating effective August 29, 2008.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As mentioned above, the RO has already staged the Veteran's rating.  Accordingly, the Board shall review each of the currently assigned periods to determine the appropriateness of both the dates of the stage and the ratings currently assigned.  

Rating Prior to August 29, 2008

The Veteran's PTSD has been rated as 50 percent disabling prior to August 29, 2008.  For the reasons that follow, the Board finds this rating to be appropriate.  

The Veteran underwent a VA PTSD examination in April 2008.  In that examination, the Veteran stated that he suffered from depression, irritability, outbursts of anger, detachment, and numbness from others, as well as sleep disturbances and nightmares.  

Upon examination, the examiner noted that the Veteran appeared depressed and was hesitant in speaking.  The examiner found no gross impairment of thought process or communication. He suffered from no delusions or hallucinations.  His eye contact was adequate, and he had no suicidal or homicidal ideation.  He is able to maintain his personal hygiene and activities of daily living. He was oriented to person, place, and time.  Though the Veteran complained of suffering from some impairment in short term memory, the examiner found no evidence of memory impairment. He had no obsessive or ritualistic behavior.  He had no irrelevant, illogical, or obscured speech, though his thought content showed ambivalence.  He stated that he suffered from panic attacks, depression, and anxiety.  The Veteran also complained of suffering from sleep impairment and nightmares. 

The examiner also stated that the Veteran suffers from flashbacks to his duty in Vietnam.  These result in increased arousal with difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  As a result, the examiner diagnosed the Veteran as suffering from PTSD.  She assigned a GAF score of 60, stating that the Veteran had moderate difficulty in social and occupational functioning.  She stated that the Veteran's PTSD resulted in reduced reliability and productivity due to his PTSD symptomatology.  

The other medical show that the Veteran suffered from symptoms similar to those found in his VA examination.  Records from June 2007, August 2007, September 2007, April 2008, June 2008 all show that the Veteran suffered from depression, irritability, and sleep impairment.  Each record also reflects, however, that the Veteran's appearance and grooming were good, his speech coherent and clear, and his insight and judgment were fair.  There is no evidence that the Veteran suffered from delusions or hallucinations, and he had no suicidal or homicidal ideation.  

These records also show a steady decline in the Veteran's GAF scores.  In June 2007, the Veteran was assigned a GAF score of 65.  His score declined to 62 in August 2007, to 60 in September 2007, and to 55 in April 2008.  By April 2008, his GAF score had reached 50.  

The lay evidence also shows that the Veteran from the same symptoms as found by the April 2008 VA examination.  In an August 2007 letter, the Veteran's wife described the Veteran as suffering from poor impulse control.  She stated that he often had confrontations at work and with his family.  She also stated that his moods and anger have been greatly improved with medication.  In an August 2007 letter, the Veteran's friend and coworker Pierre stated that the Veteran had difficulty controlling his anger, though his job performance was satisfactory.  In a June 2008 letter, the Veteran spoke of his impaired impulse control.

Given the foregoing, the Board finds that prior to August 29, 2008, the Veteran's symptoms and their effects on his occupational and social outlook most closely approximate the 50 percent rating assigned.  Again, a 50 percent rating is warranted with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

The evidence shows that the Veteran suffers from many of the symptoms described by the 50 percent rating, including panic attacks, impaired judgment, disturbances in mood, and difficulty in establishing and maintaining effective work and social relationships.  More importantly, the evidence shows that these symptoms have resulted in the occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.  Indeed, the examiner from the Veteran's April 2008 VA examination directly stated that his symptoms resulted in reduced reliability and productivity.  Finally, the Board notes that the Veteran's GAF range of 65 to 50 is consistent with a 50 percent rating.  

An increased 70 percent rating would only be warranted with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The Board notes that prior to August 29, 2008, the Veteran suffered from impaired impulse control, but few (if any) other of these enumerated symptoms.  Further, there is no evidence that his symptoms resulted in the occupational and social impairment with deficiencies in most areas that is required for a 70 percent rating.  The Veteran's GAF scores are also not indicative of symptoms requiring a 70 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA evidence here shows that the Veteran suffers from PTSD, and his symptoms include panic attacks, impaired judgment, disturbances in mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that prior to August 29, 2008, the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.  Accordingly the Board concludes that the criteria for a rating in excess of 50 percent prior to August 29, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.41, 4.125, 4.130, DC 9411.

Rating Since August 29, 2008

In a September 2009 rating decision, the RO increased the Veteran's rating for his PTSD to 70 percent, effective August 29, 2008.  For the reasons that follow, the Board finds that rating to be appropriate.  

The RO increased the Veteran's rating based on an August 29, 2008 psychiatry note.  In that note, the Veteran was described as cooperative and calm.  He was oriented to person, place and time.  He made good eye contact, and his motor functions were normal.  His mood was described as depressed.  He was noted to suffer from severe irritability, hypervigilance, and difficulties with impulse control.  His speech was of a normal rate and tone, and his thought processes were coherent and goal oriented.  His thought content was noted to have an exaggerated startle response.  It was again noted that he suffered from poor sleep.  He was not delusional, and his insight and judgment were described as fair.  He did not suffer from suicidal or homicidal ideation.  He was assigned a GAF score of 45.  

Subsequent VA psychiatry notes find the Veteran to be suffering from similar symptoms.  Notes from November 2008, February 2009, May 2009, and June 2009 all found that the Veteran suffered from sleep impairment and irritability.  He was also described as being hypervigilant and having poor impulse control.  At no time did he suffer from homicidal or suicidal ideation.  Though the Veteran was assigned a GAF score of 55 in his February 2009 appointment, he was assigned a score of 45 at each other appointment.  

In September 2008, the Veteran underwent a psychiatric review in conjunction with his claim for Social Security benefits; a copy of that review has been obtained and associated with the claims folder.  A mental status evaluation revealed that the Veteran suffered from flashbacks of his experience in Vietnam.  He was described as irritable with an inability to handle stress.  He had problems with his attention and concentration, and was described as having an inability to follow directions. The Veteran also had pessimistic thoughts and displayed emotional detachment from others.  The examiner found that the Veteran had poor social interaction and outbursts of anger, both resulting in reduced reliability and productivity.  

The examiner diagnosed the Veteran as suffering from PTSD, and assigned a GAF score of 60.  The Veteran was found to suffer from marked difficulties in maintaining social function.  His ability to complete a normal workday and workweek without interruptions from psychologically based symptoms was described as markedly limited, as were his ability to maintain socially appropriate behavior and his ability to respond appropriately to changes in the work setting.  

Based on this evidence, it is clear that the Veteran has not met the criteria for a higher 100 percent evaluation.  Again, a 100 percent evaluation is assigned with evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The Board notes that the Veteran suffers from none of these symptoms, and neither his VA mental health providers nor the Social Security examiner found the Veteran to have total occupational and social impairment. 

In a July 2009 statement, the Veteran's former representative argued that the Social Security psychiatric review was evidence that the Veteran had total occupational and social impairment.  As shown above, however, the evidence does not support such a finding.  Though the review did find that the Veteran had marked restriction in his ability to complete a normal workday, to maintain socially appropriate behavior, and to respond to changes in the work setting, at no point did the review state that the Veteran had total occupational and social impairment.  The assigned GAF of 60 corresponds with the review's findings that the Veteran had reduced reliability and productivity.  Though the Veteran is definitely impaired by his PTSD symptoms, there is no evidence that this symptomatology results in the total occupational and social impairment required for the 100 percent rating.  

As above, the Veteran's disability does not warrant an extraschedular rating, as the applicable rating criteria are adequate to evaluate the Veteran's disability.  Evidence from both VA and the Social Security Administration show that the Veteran suffers from (among other symptoms) irritability, an inability to adapt to stressful situations, and sleep impairment.  These symptoms are contemplated under the applicable rating criteria for PTSD, so the first threshold of the Thun framework is not met.  See Thun, 22 Vet. App. at 115.  Accordingly, an extraschedular rating is not warranted.  

In summary, after reviewing the evidence, the Board finds that since August 29, 2008, the Veteran's PTSD symptomatology results in occupational and social impairment with deficiencies in most areas, but not in total occupational and social impairment.  The Board thus concludes that since August 29, 2008, the Veteran does not meet the criteria for a rating in excess of 70 percent for his service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.41, 4.125, 4.130, DC 9411.

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in an April 2008 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA and private medical treatment, and records from the Social Security Administration.  The Veteran was afforded a VA compensation and pension examination germane to his claim now on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 50 percent for the Veteran's PTSD prior to August 29, 2008 is denied.

A rating in excess of 70 percent for the Veteran's PTSD since August 29, 2008 is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


